DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (DE202019107283U1; US2020/0220411A1 used as an English-language translation).
Kim reads on the claims as follows (refer to Figs. 1-3):
Claim 1. A stator of a rotating electric machine, the stator comprising: 
a stator core (110) including a plurality of teeth (120) arranged around a rotation axis of the rotating electric machine and slots (130) respectively defined between the teeth; and 
a coil (200) winding the teeth, wherein the coil includes a plurality of coil segments (two connected segments shown in Fig. 1) connected to each other, and a cross-sectional area of at least a part of a coil segment of the plurality of coil segments at a coil end part (210) of the coil protruding from an end surface of the stator core in a direction of the rotation axis is different from a cross-sectional area of the coil segment (220) on an inner side of a slot of the slots.
Claim 2. The stator according to claim 1, wherein the cross-sectional area of at least the part of the coil segment at the coil end part is greater than the cross-sectional area of the coil segment on the inner side of the slot. See Fig. 2.
Claim 4. The stator according to claim 2, wherein at least the part of the coil segment at the coil end part is widened toward an outer circumferential side of the stator core, as compared with the coil segment on the inner side of the slot. See Fig. 1.
Claim 5. The stator according to claim 4, wherein: 
a first coil segment including a first connection portion is connected to a second coil segment including a second connection portion at the coil end part; 
at least one of the first connection portion and the second connection portion is widened toward the outer circumferential side of the stator core, as compared with the coil segment on the inner side of the slot. See Fig. 1.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita (US2002/0043886A1).
Fujita reads on the claims as follows:
Claim 1. A stator of a rotating electric machine, the stator comprising: 
a stator core (17, Figs. 1 and 3) including a plurality of teeth (see Fig. 3) arranged around a rotation axis of the rotating electric machine and slots respectively defined between the teeth; and 
a coil winding (18, Fig. 1) the teeth, wherein the coil includes a plurality of coil segments (see Fig. 2) connected to each other, and a cross-sectional area of at least a part (18b) of a coil segment of the plurality of coil segments at a coil end part of the coil protruding from an end surface of the stator core in a direction of the rotation axis is different from a cross-sectional area of the coil segment (18a) on an inner side of a slot of the slots.
Claim 2. The stator according to claim 1, wherein the cross-sectional area of at least the part of the coil segment at the coil end part is greater than the cross-sectional area of the coil segment on the inner side of the slot. See embodiment of Fig. 14 and para. [0149]-[0150]. 
Claim 3. The stator according to claim 1, wherein the cross-sectional area of at least the part of the coil segment at the coil end part is smaller than the cross-sectional area of the coil segment on the inner side of the slot. See Figs. 2 and 6 for example.
Claim 4. The stator according to claim 2, wherein at least the part of the coil segment at the coil end part is widened toward an outer circumferential side of the stator core, as compared with the coil segment on the inner side of the slot. See Fig. 14.
Claim 5. The stator according to claim 4, wherein: a first coil segment including a first connection portion is connected to a second coil segment including a second connection portion at the coil end part; at least one of the first connection portion and the second connection portion is widened toward the outer circumferential side of the stator core, as compared with the coil segment on the inner side of the slot. Referring to Fig. 14, it is readily apparent that as multiple segments are made and connected to form the winding, the cross-section at the connection portions is wider than the in-slot portions of the segments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita.
With respect to the embodiment of Fig. 12, Fujita discloses applying varnish 26 (i.e. insulation process) to the coil end groups 19, but does not disclose whether or not the conductor pieces are pressed. Nevertheless, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the process of forming the conductor pieces by pressing, as disclosed with respect to the embodiments of Figs. 13 and 14, to form the conductor segments connected to form the winding coil of Fig. 12, as a matter of using a known technique to improve a similar device in the same way, with predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729